902 F.2d 821
UNITED STATES of America, Plaintiff-Appellee,v.Ronald TOBIN, Clifford Roger Ackerson, Defendants-Appellants.UNITED STATES of America, Plaintiff-Appellee,v.Ronald TOBIN, Defendant-Appellant.
Nos. 87-6015, 88-5274.
United States Court of Appeals,Eleventh Circuit.
May 16, 1990.

Samuel Burstyn, Robert F. Dunlap, Miami, Fla., for defendants-appellants.
Leon B. Kellner, U.S. Atty., Dawn Bowen, Linda Collins Hertz, Edward Nucci, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Florida;  Kenneth L. Ryskamp, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 22, 1989, 11th Cir., 1989, 890 F.2d 319).
Before TJOFLAT, Chief Judge, and FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above causes shall be reheard by this court en banc with oral argument during the week of October 8, 1990, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior Judge Albert J. Henderson has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)